BENHAM, Justice,
dissenting.
In this case, we granted certiorari on the following question: “Did the Court of Appeals err when it determined that the City of Atlanta was not a ‘local authority’ as that term is used in OCGA § 48-13-13 (5)?” I respectfully dissent from the majority’s conclusion that the Court of Appeals did not err with respect to this issue.
One compelling reason for rejecting the Court of Appeals’ conclusion that the term “local authority’as used in OCGA § 48-13-13(5) does not include a municipality or county is that such a construction of this code section leads to an absurd and unintended result.2 *746Relying upon the definition found in OCGA § 36-80-17 (a) (relating to contracts for utility services provided by a local utility authority) and analogizing to the definition of “state authority” found in OCGA § 48-13-50.2 (5) (providing for an excise tax on certain hotel rooms), the Court of Appeals concluded that “a local authority’ means an agency created by one or more local governments to carry out certain discrete governmental functions for a local purpose.” City of Atlanta v. City of College Park, 311 Ga. App. 62, 71 (715 SE2d 158) (2011). The majority in this Court also relies upon OCGA § 36-80-17 (a) to conclude the Court of Appeals was correct in determining that Atlanta is not a “local authority” for purposes of OCGA § 48-13-13 (5). Such a construction, however, means that OCGA § 48-13-13 (5) prohibits a local government from taxing a “local authority” established as an agency of a local government to carry out discrete governmental functions on its behalf but permits one local government to tax another that engages directly in those same activities within the taxing government’s jurisdiction rather than creating a “local authority” to do so. This construction effectively permits a municipality to avoid taxation on revenue derived from proprietary activities by setting up an “authority” to engage in such activities and subjects the municipality to taxation in the event it chooses to engage in these activities directly.
Moreover, the statute refers to any “state or local authority.” Consequently, pursuant to the rationale applied by the majority, the State of Georgia would not come within the scope of the term “state authority.” Accordingly, the majority opinion could be interpreted as permitting any local government to levy an occupation tax on the proprietary activities of the State, such as license fees and rental income derived from food vendors at state office buildings, revenues from campgrounds at state parks, greens fees collected at state-owned golf courses and any number of other proprietary activities.
Equally compelling is the general rule that “[pjublic property is always presumed to be exempt from operation of general tax laws, because it is reasonable to suppose that it was not within the intent of the legislature to make public property subject to them.” Wright v. Fulton County, 169 Ga. 354, 363 (150 SE 262) (1929). In Wright, this Court concluded that a statute imposing an occupation tax upon all distributors of motor fuels was broad enough to permit taxation of political subdivisions of the state because the statute expressly authorized it by including political subdivisions of the state within the definition of distributors upon whom the tax could be levied. Id. at 357. By contrast, in Dispensary Commrs. of Terrell County v. Thornton, 106 Ga. 106, 108 (31 SE 733) (1898), cited with approval in the Wright opinion, this Court held that a general state tax law *747authorizing an occupation tax upon “all dealers in spirituous or malt liquors” did not apply to the operation of a liquor dispensary by a county s dispensary commissioners because the statute did not expressly impose a tax burden upon the government’s activities in this arena.
In this case, because OCGA § 48-13-13 (5) contains no language authorizing the imposition of an occupation tax upon a municipality, it should not be construed as permitting such a tax. The majority’s logic is backwards when it concludes that if the Legislature had intended to exempt municipalities from paying occupation taxes it could have expressly stated so. This Court has consistently held that, absent express legislative intent, governmental property and activity is not subject to taxation. See Newton v. City of Atlanta, 189 Ga. 441 (6 SE2d 61) (1939) (addressing an occupation tax levied on food produce vendors at the State Farmers Market) and cases cited therein. If the Legislature had intended to subject municipalities to occupation taxes, it could have and should have expressly stated so. Nothing in the statute authorizes one municipality to impose an occupation tax upon another. In fact, the statute expressly prohibits such a tax on any “state or local authority.” Even if that term is deemed not to expressly prohibit such a tax upon a municipality, it is without dispute that the statute does not expressly authorize such a tax.
Finally, because the term “local authority” is not defined in OCGA § 48-13-13, the majority, citing to other sections of the Public Revenue Code in which the terms “municipality” or “local government” are referenced separately from “local authority,” concludes that the Legislature did not intend “local authority” to include a municipality. These Code sections address how excise taxes collected on hotel rooms and other accommodations may be spent3 and the purpose for which local option sales taxes may be spent.4 They do not involve the authority to impose a tax upon a municipality. Numerous examples may be found in our statutes, however, in which the term “local authority” has been used to refer to municipalities or counties and not to a statutory authority.5
*748Decided March 28, 2013.
Hunton & Williams, Matthew J. Calvert, Cherie A. Phears, for appellant.
Fincher, Denmark & Williams, Steven M. Fincher, Winston A. Denmark, Michael J. Wiliams, Emilia C. Walker, for appellees.
The potential impact of the majority’s interpretation of the term “local authority” as that term is used in OCGA § 48-13-13 (5) is likely to have widespread implications for all local governments in Georgia. I do not believe this was the Legislature’s intent when it used the term “state or local authority” in this statute.
Accordingly, I would affirm in part and reverse in part.

 “The cardinal rule of statutory construction requires this Court to look diligently for the intention of the General Assembly and the golden rule of statutory construction requires us to follow the literal language of the statute unless it produces contradiction, absurdity, or such an inconvenience as to insure that the legislature meant something else.” Judicial Council of Ga. v. Brown & Gallo, LLC, 288 Ga. 294, 296-297 (702 SE2d 894) (2010) (citations and punctuation omitted).


 See OCGA § 48-13-51 (a) (3), (3.4), (3.7) and (4.4).


 See OCGA § 48-8-111 (a) (1) (D).


 See, e.g., OCGA §§ 40-6-372 (authorizing “local authorities,” such as municipalities, to adopt Uniform Rules of the Road); 40-5-53 (b) (referring to counties as a “local authority for purposes of enforcing traffic offenses under state law); 40-6-374 (equating “local authorities” with municipalities and counties); 16-6-8 (e) (referencing local laws, rules and regulations of state and local authorities, which, by definition, may only be enacted by local governments such as municipalities and counties and not statutory authorities); 49-5-8 (a) (4) (A) (authorizing the establishment of group care facilities as an alternative for “local authorities” to place a child in a common jail, obviously referring to local governments and not to statutory authorities); *74840-6-224 (requiring state and local authorities to honor out-of-state handicapped license and parking permits, obviously referring to local governments and not to statutory authorities).